Per Curiam.
Applications for a writ of prohibition in the above-entitled consolidated matters instituted before Martin V. Mahoney, justice of the peace of Credit River Township, Scott County, Minnesota.
The death of Mr. Mahoney on August 22, 1969, makes these proceedings moot as to him.
However, to avoid the necessity of further proceedings to vacate and set aside any action taken herein by Mr. Mahoney prior to his death (see, 42 Am. Jur., Prohibition, § 47), we declare all proceedings in this matter before the justice of the peace a nullity upon the jurisdictional grounds set forth in In re Daly, 284 Minn. 567, 171 N. W. (2d) 818.
The applications for the writ of prohibition are dismissed.